ORDER
PER CURIAM.
Robert Nave appeals his conviction of second degree murder and armed criminal action and the denial of his Rule 29.15 motion for post-conviction relief. He accuses the trial court of erroneously denying his motion for a psychiatric examination and his trial counsel of incompetent representation for not filing a timely notice of intent to rely on a mental disease as a defense. We do not find merit in these claims and affirm the judgments of conviction and denial of post-conviction relief. Because we do not discern any *795jurisprudential value in publishing an opinion, we issue this summary order. Rules 30.25(b) and 84.16(b). We have issued to the parties a memorandum explaining the basis for our order.